Citation Nr: 9928527	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability.  

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from November 1945 to May 
1947.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO). 

The veteran asserts on appeal that he should be granted 
service connection for disorders of the heart, kidney, and 
liver including hepatitis.  He reported at his 
videoconference held in June 1999, that during service he was 
hospitalized for a variety of disabilities including 
hepatitis.  He indicated that he initially received medical 
care for hepatitis aboard a troop carrier in 1946.  Upon his 
return to the United States the veteran stated that he was 
hospitalized at Camp Kilmer, New Jersey.  He also indicated 
that he was transferred to a "Veterans" hospital on Staten 
Island in 1947, however, he was unable to name the facility.  
There is some question as to whether the veteran properly 
identified the Department of Veterans Affairs (VA) facility 
in Staten Island or whether there was a VA hospital on Staten 
Island at that time.  The veteran should be asked to give 
more specific details regarding this hospitalization and an 
attempt should be made to retrieve these records from the 
appropriate repository.  

The veteran also indicated that he is currently receiving 
treatment from the VA Medical Center in New Orleans, 
Louisiana.  He further indicated that he began receiving 
medical care from this facility in 1959.  In reviewing the 
claims file, the Board observes that the clinical 
documentation associated with this medical care has not been 
incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
providers who have treated him for his 
claimed disabilities.  Specifically, the 
necessary arrangements should be made to 
obtain detailed information regarding his 
Staten Island treatment in 1947 including 
verification of whether or not there was 
a VA hospital in Staten Island at that 
time.  When this information and any 
necessary authorizations have been 
received, the RO should request copies of 
all pertinent clinical records that have 
not been previously obtained including 
records from the New Orleans, Louisiana, 
VA Medical Center that date from 1959 to 
the present.  All records obtained should 
be associated with the claims folder.  

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Readjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decisions 
with respect to the claims remain adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





